Citation Nr: 0024276	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-19 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for residuals of cold 
trauma, to include peripheral neuropathy, skin cancer, 
arthritis, loss of feeling, a foot condition, nerve damage, a 
fungal infection, a heart condition, circulatory problems, 
and respiratory problems.

3.  Entitlement to service connection for a left knee 
condition, secondary to service-connected right knee 
disability.

4.  Entitlement to service connection for a right hip 
condition, secondary to service-connected right knee 
disability.

5.  Entitlement to service connection for a left hip 
condition, secondary to service-connected right knee 
disability.

6.  Entitlement to service connection for a right leg 
condition, secondary to service-connected right knee 
disability.

7.  Entitlement to service connection for a left leg 
condition, secondary to service-connected right knee 
disability.

8. Entitlement to service connection for degenerative joint 
disease, cervical spine (claimed as a back condition), 
secondary to service-connected right knee disability.

9.  Entitlement to an increased rating for osteoarthritis, 
right knee, with history of internal derangement, currently 
rated as 10 percent disabling.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1948.

This appeal arises from February 1998 and November 1998 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.



FINDINGS OF FACT

1.  The claim of entitlement to service connection for an eye 
condition is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for 
residuals of cold trauma, to include peripheral neuropathy, 
skin cancer, arthritis, loss of feeling, a foot condition, 
nerve damage, a fungal infection, a heart condition, 
circulatory problems, and respiratory problems, is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.

3.  The claim of entitlement to service connection for a left 
knee condition, secondary to service-connected right knee 
disability, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

4.  The claim of entitlement to service connection for a 
right hip condition, secondary to service-connected right 
knee disability, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

5.  The claim of entitlement to service connection for a left 
hip condition, secondary to service-connected right knee 
disability, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

6.  The claim of entitlement to service connection for a 
right leg condition, secondary to service-connected right 
knee disability, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

7.  The claim of entitlement to service connection for a left 
leg condition, secondary to service-connected right knee 
disability, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

8.  The claim of entitlement to service connection for 
degenerative joint disease, cervical spine (claimed as a back 
condition), secondary to service-connected right knee 
disability, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

9.  The veteran's service-connected osteoarthritis, right 
knee, with history of internal derangement, is not currently 
manifested by clinical evidence of ankylosis, dislocated or 
symptomatic semilunar cartilage, locking, effusion into the 
joint, impairment of the tibia or fibula, genu recurvatum, 
moderate recurrent subluxation or lateral instability, 
flexion limited to 30 degrees, extension limited to 15 
degrees, painful motion, less or more movement than normal, 
weakened movement, excess fatigability, incoordination, 
swelling, deformity or atrophy of disuse.

10.  The veteran's only service-connected disability is 
osteoarthritis, right knee, with history of internal 
derangement, currently rated as 10 percent disabling.

11.  The veteran has an eighth grade education, and last 
worked full time in 1987.

12.  The evidence does not establish that the veteran's 
service-connected disability has caused an exceptional or 
unusual disability as to render impractical the application 
of the regular rating schedule standards.

13.  The veteran's service-connected disability is not of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an eye 
condition is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 2000).

2.  The veteran's claim for service connection for residuals 
of cold trauma, to include peripheral neuropathy, skin 
cancer, arthritis, loss of feeling, a foot condition, nerve 
damage, a fungal infection, a heart condition, circulatory 
problems, and respiratory problems, is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 2000).

3.  The veteran's claim for service connection for a left 
knee condition, secondary to service-connected right knee 
disability, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.310(a) 
(1999).

4.  The veteran's claim for service connection for a right 
hip condition, secondary to service-connected right knee 
disability, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.310(a) 
(1999).

5.  The veteran's claim for service connection for a left hip 
condition, secondary to service-connected right knee 
disability, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.310(a) 
(1999).

6.  The veteran's claim for service connection for a right 
leg condition, secondary to service-connected right knee 
disability, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.310(a) 
(1999).

7.  The veteran's claim for service connection for a left leg 
condition, secondary to service-connected right knee 
disability, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.310(a) 
(1999).

8.  The veteran's claim for service connection for 
degenerative joint disease, cervical spine (claimed as a back 
condition), secondary to service-connected right knee 
disability, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.310(a) 
(1999).

9.  The criteria for an increased rating for osteoarthritis, 
right knee, with history of internal derangement, currently 
rated as 10 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003 (1999).

10.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.3, 
4.15-4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Direct service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  In addition, certain chronic diseases, 
including arthritis, cardiovascular disease, 
arteriosclerosis, or malignant tumors, may be presumed to 
have been incurred during service if they become manifest to 
a compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has filed claims for direct service connection 
for an eye condition (noted to be as a result of a cinder 
from a train) and for residuals of cold trauma, to include 
peripheral neuropathy, skin cancer, arthritis, loss of 
feeling, a foot condition, nerve damage, a fungal infection, 
a heart condition, circulatory problems, and respiratory 
problems.

The veteran's service medical records (SMR's) reveal no 
complaints of, or treatment for, any of these conditions.  
His January 1948 separation physical examination report 
contains notations that, upon physical examination, no 
defects or abnormalities of any body system were found, and 
there are no notations on that report that the veteran 
reported any complaints of any past or current physical 
problems.  His eyesight was noted to be 20/20 in each eye.

While the veteran obtained and submitted to VA a statement 
from his inservice treating physician concerning his right 
knee, there are no such statements from any inservice health 
care professional or comrade as to any eye injury or cold 
trauma.  There is no evidence in the claims file whatsoever 
of any explanation by the veteran of when or where these 
injuries occurred.  In September 1998 the RO sent the 
veteran's attorney a letter requesting "additional 
information in order to process his [client's] claim[s]," 
and reminding the attorney that it was "the responsibility 
of the claimant to provide evidence sufficient to justify a 
belief that the claim[s] [were] well grounded."  The 
attorney responded, in a letter received in September 1998, 
that "[t]he veteran's conditions are found in service 
medical records or are claimed as secondary to his current 
service connected condition," and that "[u]nder 38 C.F.R. 
§ 3.303(b) the veteran is not required to provide this 
information as the claimed disabilities were 'chronic' in 
service.  The claim[s] [are] plausible, therefore, well-
grounded."  As noted above, none of these conditions appear 
in the veteran's SMR's, the veteran does have "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded," 
see Tirpak, supra, and also has a duty to cooperate with VA.  
Individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establish allowance of benefits.  See Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  See also 38 C.F.R. § 
3.158(a).

The Board also notes there is no evidence of record that the 
veteran or his attorney have the medical qualifications to 
render diagnoses or to determine a condition was chronic in 
service.  See LeShore v. Brown, 8 Vet. App. 406, 408 (1995); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

There is also no evidence of any of the claimed conditions in 
September 1948 and November 1965 VA examination reports.  
Thus, no medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

The Board has thoroughly reviewed all postservice medical 
evidence of record, which consists exclusively of VA 
hospitalization, treatment, and examination reports from 1948 
to September 1999.  The Board also notes no medical evidence 
has been submitted for the periods from September 1948 to 
November 1977, and from November 1977 to August 1996.  The 
medical evidence of record reveals that some of the veteran's 
claimed conditions have been diagnosed, others have just been 
vague complaints noted in medical treatment records, with no 
diagnosis, and some do not appear in any form in any medical 
evidence.  Fatally to the veteran's claims, however, the 
Board notes there is no medical evidence in any of these 
reports which relates any of the conditions claimed by the 
veteran, either diagnosed, undiagnosed, or simply contended, 
with his active duty service, or any incident of that 
service.

The Board has also reviewed the December 1998 statement of 
the veteran's wife, which simply reports that the veteran's 
"knee" had "been hurting him a long time," and that both 
his knees were "in real bad shape."

Controlling United States Supreme Court precedent requires 
the U. S. Court of Appeals for Veterans Claims, as well as 
the Board, to apply the analysis in Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (evidence must be submitted to well 
ground a claim, rather than the assertion of mere 
allegations), when determining whether a claim is well 
grounded.  See Brewer v. West, 11 Vet. App. 228, 231-34 
(1998).  Consequently, as a well grounded claim for direct 
service connection requires medical evidence of a nexus 
between an inservice injury or disease and a current 
disability in order to be plausible, as noted above, and no 
such evidence has been submitted, the veteran's claims for 
service connection for an eye condition (noted to be as a 
result of a cinder from a train) and for residuals of cold 
trauma, to include peripheral neuropathy, skin cancer, 
arthritis, loss of feeling, a foot condition, nerve damage, a 
fungal infection, a heart condition, circulatory problems, 
and respiratory problems, must be denied as not well 
grounded.  See Epps, supra.

The Board also finds that, on a direct service connection 
basis, there is no medical evidence of record, concerning the 
conditions claimed by the veteran as being secondary to his 
service-connected right knee disability, i.e., left knee, 
bilateral hip, and bilateral leg conditions, degenerative 
joint disease of the cervical spine, or any other back 
condition, which relates any of these conditions with the 
veteran's active duty service, or any incident of that 
service.  Nor is there any evidence that any disease subject 
to presumptive service connection was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  Accordingly, on a direct 
basis, these claims must be denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
direct service connection claims "plausible."  See 
generally McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

II.  Secondary service connection claims

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a non-service connected 
disorder which is proximately due to or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448-50 (1995).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well 
grounded claim for secondary service connection.  A claim for 
secondary service connection must, as must all claims, be 
well grounded under 38 U.S.C.A. § 5107(a).  See Dinsay v. 
Brown, 9 Vet. App. 79, 86 (1996); see also Locher v. Brown, 9 
Vet. App. 535, 539 (1996); Libertine v. Brown, 9 Vet. App. 
521, 522 (1996) (requiring medical evidence showing a 
relationship between a service-connected disability and the 
condition claimed to be secondarily service connected).  In 
this regard, the appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  There must be 
evidence that the disability claimed is proximately due to or 
the result of the veteran's service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Wallin v. West, 11 
Vet. App. 509, 512 (1998).

In March 1998 the RO received a statement from the veteran 
essentially requesting service connection for a left knee 
condition, a bilateral hip condition, a bilateral leg 
condition, and a back condition, all as secondary to his 
service-connected right knee disability.  The specific 
"conditions" noted were not explained.

The Board has thoroughly reviewed all postservice medical 
evidence of record, which, as noted above, consists 
exclusively of VA hospitalization, treatment, and examination 
reports from 1948 to September 1999.  The Board also notes no 
medical evidence has been submitted for the periods from 
September 1948 to November 1977, and from November 1977 to 
August 1996.  The medical evidence of record reveals that 
some left knee, hip, leg and back "conditions" have been 
diagnosed, others have just been vague complaints noted in 
medical treatment records, with no diagnosis, and some do not 
appear in any form in any medical evidence.  Fatally to the 
veteran's claims, however, the Board notes there is no 
medical evidence in any of these reports which relates any of 
these "conditions" claimed by the veteran, either 
diagnosed, undiagnosed, or simply contended, with his 
service-connected right knee disability.

As noted above, the Board has also reviewed the December 1998 
statement of the veteran's wife, which pertains only to his 
knees, and does not address any relationship between any left 
knee condition and his service-connected right knee 
disability.

Also, any opinion by the veteran that any of his claimed 
conditions were caused or aggravated by his service-connected 
right knee disability does not satisfy the criteria cited 
above for a well grounded secondary service connection claim.  
The relationship of the veteran's service-connected 
disability and a non-service connected disability is not 
susceptible to informed lay observation, and thus, for there 
to be credible evidence of such a relationship, medical 
evidence is required.  See, e.g., Libertine, supra; Reiber v. 
Brown, 7 Vet. App. 513, 516 (1995); Proscelle v. Derwinski, 2 
Vet. App. 629, 633 (1992) (requiring medical evidence showing 
relationship between service-connected maxillary fracture and 
claimed secondary service connection for psychiatric 
disorder).

Consequently, as a well grounded claim for secondary service 
connection requires medical evidence that a service-connected 
disability either caused or aggravated another disability in 
order to be plausible, as noted above, and the veteran has 
submitted no such evidence, the veteran's claims for service 
connection for a left knee condition, a bilateral hip 
condition, a bilateral leg condition, and a back condition, 
as being secondary to service-connected right knee 
disability, must be denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
secondary service connection claims "plausible."  See 
generally McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

III.  An increased rating for osteoarthritis, right knee, 
with history of internal derangement

Initially, the Board finds the veteran's increased rating 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

November 1997 through August 1998 VA treatment records 
contain no reports as to any complaints of, or treatment for, 
the veteran's right knee.

A December 1998 statement from the veteran's wife indicates 
his (unspecified) knee had been X-rayed "several years 
ago," that he was told by as physician the "it was in real 
bad shape," and that "in 5 years he [would] be in a wheel 
[sic] chair."  The statement also indicated the veteran 
reinjured his (unspecified) knee after that, that his 
(unspecified) knee was drained, and that, since then, it has 
"bother[ed] him of and on by [causing] him pain and 
distress."

During a May 1999 VA orthopedic examination, the veteran 
reported pain in the right knee, but did not complain of 
specific weakness, stiffness, swelling, heat, redness, or 
instability.  He did report that "it can give way," but 
does not lock, and gets fatigued, with a lack of endurance.  
He reported he takes no medication specifically for his right 
knee, but that the medication he takes for shingles also 
helps the right knee.  He reported the "condition" gets 
worse when he uses it for prolonged periods of time, and when 
the weather was bad.  He reported at those times he uses a 
cane, but does not use a brace, crutches, or corrective 
shoes.  He also reported that he has had no surgery on the 
right knee, but that it had become swollen and had been 
drained of blood six or seven years before, after he fell off 
a truck while working at a meat packing plant.  He reported 
no history of dislocation or recurrent subluxation.  No 
constitutional symptoms of arthritis were noted.  He also 
reported his usual daily activities were not affected by his 
right knee disability.

Upon physical examination the right knee was noted to appear 
grossly normal, with no swelling, redness, edema, or 
inflammation noted.  The examiner indicated that movements of 
the right knee were not painful at that time.  Range of 
motion testing revealed full extension to 180 degrees, with 
flexion of up to 130 degrees, and no pain or tenderness upon 
examination.  Lateral movements were noted to be within 
normal limits, no dislocation of the knee joint was found, 
and no point tenderness of the knee joint was noted.  Medial 
and lateral collateral ligaments were tested at 30 degrees 
flexion.  The veteran's gait was noted to be rather slow, and 
the examiner indicated the veteran did come to the 
examination with a cane, but that this appeared to be related 
to his age and his overall health condition.  The diagnosis 
was post traumatic arthritis of the right knee, stable at 
this time.  The report also contained a notation that X-rays 
of the right knee had been taken, but there is no indication 
in this report that these were reviewed and considered.

A May 1999 VA right knee X-ray report contained findings of 
depression of the posterior aspect of the medial tibial 
plateau, with degenerative changes of all three compartments 
of the right knee joint, and calcification of the medial 
meniscus and lateral meniscus.  The impressions were: (1) 
depressed medial tibial plateau; (2) degenerative changes of 
the right knee joint; and (3) chondrocalcinosis.

During a September 1999 VA orthopedic examination, which 
report was signed by a medical doctor, the veteran reported 
more pain without much swelling.  He reported that at times 
his knee would give way, but that there was no locking of the 
knee, and that he used a cane to help his ambulation.  He 
reported that changes in weather had no effect on his right 
knee pain, but that going up and down steps was hard.  Upon 
physical examination the veteran was noted to ambulate slowly 
with a cane, and had an antalgic gait.  Marked varus 
deformity of the right knee, with some crepitus, was found, 
and the right knee was noted to be enlarged.  No tenderness 
along the joint line was noted, although some quadriceps 
atrophy was noted.  Range of motion of the right knee was 
found to be extension of 5 degrees and flexion of 110 
degrees.  The examiner noted the May 1999 right knee X-ray 
report.  The diagnoses were degenerative and traumatic 
arthritis of the right knee, and chondrocalcinosis.

Disabilities of the knee are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5256-5263.  
Initially, the Board notes the two 1999 VA orthopedic 
examination reports reveal no findings of ankylosis, 
dislocated or symptomatic semilunar cartilage, locking, 
effusion into the joint, impairment of the tibia or fibula, 
or genu recurvatum; hence, DC's 5256, 5258-5259, and 5262-
5263 are not applicable to rate the veteran's right knee 
disability.  The Board also notes that normal range of motion 
of the knee is 0 degrees extension and 140 degrees flexion.  
See 38 C.F.R. § 4.71, Plate II.

While the veteran reported that, at times, his knee would 
give way, a finding of the May 1999 examination report 
indicated lateral movements were noted to be within normal 
limits, no dislocation of the knee joint was found, and 
medial and lateral collateral ligaments were tested at 30 
degrees flexion.  Under 38 C.F.R. § 4.71a, DC 5257, slight 
subluxation or lateral instability is rated 10 percent, 
whereas moderate and severe subluxation or lateral 
instability are rated 20 and 30 percent, respectively.  The 
medical evidence shows the overall degree of impairment, 
within the meaning of DC 5257, which rates recurrent 
subluxation or lateral instability, to be no more than 
slight, if even that.  This would result in no more than a 10 
percent rating, at which level the veteran is currently 
rated.

The veteran's most current right knee flexion has been found 
to be 110 degrees.  Under the criteria of DC 5260, which 
rates limitation of flexion, a limitation to 30 degrees is 
required for a 20 percent rating.  The veteran's most current 
right knee extension has been found to be 5 degrees.  Under 
the criteria of DC 5261, which rates limitation of extension, 
a limitation to 15 degrees is required for a 20 percent 
rating.

There is X-ray evidence to show that the veteran has 
degenerative and traumatic arthritis of the right knee.  
Under 38 C.F.R. § 4.71a, DC 5010, which rates arthritis, due 
to trauma, substantiated by X-ray findings, it is noted that 
traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis is rated under DC 5003, on the basis 
of limitation of motion under the appropriate diagnostic 
code.  That code requires that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The Court 
held, in the case of Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), that "painful motion of a major joint ... 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, combined 
under DC 5003, even though there is no actual limitation of 
motion."  See also 38 C.F.R. § 4.59.  That, however, is not 
the case here.  The medical evidence does not reveal painful 
motion of the right knee.

In summary, the veteran's service-connected right knee 
disability is manifested by degenerative arthritis and 
noncompensable limitation of flexion and extension, but there 
is no clinical evidence to show that he has any greater 
limitation of motion due to pain, incoordination or any other 
symptom so as to support a rating higher than the 10 percent 
granted by the RO, under the cited legal authority.  
38 C.F.R. § 4.45 provides that the factors of disability 
regarding joints reside in reduction of their normal 
excursion of movements in different planes.  Inquiry will be 
directed to considerations of less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  As noted above, since 
there is no current medical clinical evidence of DeLuca 
symptomatology of the right knee, the Board is unable to 
conclude that the symptomatology equates to more than an 
impairment greater than the 10 percent granted by the RO.

The RO has granted a 10 percent rating for the veteran's 
osteoarthritis, right knee, with history of internal 
derangement, under 38 C.F.R. § 4.71a, DC 5010-5003.  The 
Board finds this fully compensates the veteran for the 
totality of his right knee disability.  In determining a 
rating for a disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  The Board's selection of a diagnostic code may 
not be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with the law," if 
relevant data is examined and a reasonable basis exists for 
its selection.  See Tedeschi v. Brown, 7 Vet. App. 411, 413-
14 (1995); Butts v. Brown, 5 Vet. App. 532, 539 (1993).

Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's service-connected 
osteoarthritis, right knee, with history of internal 
derangement.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).

IV.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

A TDIU claim is a new claim, subject to the requirement that 
it be well grounded, without the requirement that there be 
new and material evidence presented since the time that a 
TDIU rating was previously denied.  See Suttman v. Brown, 5 
Vet. App. 127, 138 (1993).  A 38 C.F.R. § 4.16(a) TDIU claim 
is generally well grounded under 38 U.S.C.A. § 5107 (a) when 
a claimant's current service-connected disabilities meet the 
rating-level requirements of § 4.16(a) and there is evidence 
that he is "unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities."  See 38 C.F.R. § 4.16(a); Norris (Robert) v. 
West, 12 Vet. App. 413, 419-20; Anderson (Bennie) v. Brown, 5 
Vet. App. 347, 353-54 (1993).

Under 38 C.F.R. §§ 3.340(a), 4.15, generally, a total 
disability is considered to exist when there is present any 
impairment of mind or body, which renders it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
In determining entitlement to a total rating, neither non-
service connected disabilities nor (advancing) age may be 
considered, see 38 C.F.R. §§ 3.341(a), 4.19, but the 
veteran's employment history, education and vocational 
attainment, and other factors having a bearing on the issue 
are for consideration.  See 38 C.F.R. § 4.16(b).

The objective criteria are set forth in 38 C.F.R. § 
3.340(a)(2) and provide for a total disability rating for any 
single disability or combination of disabilities (as combined 
under 38 C.F.R. § 4.25) for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation; or where 
the requirements of 38 C.F.R. § 4.16(a) are met.  According 
to 38 C.F.R. § 4.16(a), a total rating may be assigned when 
the schedular rating is less than total, provided that, if 
there is only one disability, it is ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more, and the veteran is 
unable to secure or follow a substantially gainful occupation 
due to these service connected disabilities.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

A review of the veteran's claims file reveals that service 
connection has been established only for osteoarthritis, 
right knee, with history of internal derangement, rated as 10 
percent disabling.  Thus, he does not meet the § 4.16(a) 
criteria for TDIU.

On his application for TDIU, received by the RO in March 
1998, the veteran reported that "all service-connected 
disabilities" prevented him from securing or following any 
substantially gainful employment.  He reported he last worked 
full time in 1987, and that 1987 was the year he became too 
disabled to work.  He reported being a line worker, working 
40 hours per week, from 1980 to 1987.  While he reported he 
had tried to obtain employment since he became too disabled 
to work, he also reported, in the area where he was to note 
the names of the employers with whom he had tried to obtain 
employment, that he was "unable to work because of service[-
]connected disability."  He reported he had an eighth grade 
education, and had received no special employment training or 
education.

In a May 1997 VA hospitalization report it is noted the 
veteran reported working on his farm feeding cattle.  In 
another May 1997 it is noted the veteran reported being 
retired, but continued to work part time on his farm, feeding 
his cattle.

In a July 1997 VA treatment report it is noted the veteran 
reported his still mows his lawn, but has stopped feeding his 
cattle.

A thorough review of the claims file evidence reveals no 
medical opinion indicating the veteran was unable to secure 
or follow a substantially gainful occupation due to his 
service-connected right knee disability.  There is also no 
medical opinion of record indicating that his service-
connected right knee disability is an impairment of body 
which renders it impossible for the average person to follow 
a substantially gainful occupation.

The Board has also considered the issue of whether the 
veteran's service-connected right knee disability, standing 
alone, presented an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman 
v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service-connected disability, as to render impractical 
the application of the regular schedular standards.  The 
record, in fact, reveals no medical evidence of any treatment 
for his right knee since at least 1965, and no evidence 
revealing any interference with employment.  Thus, the Board 
concludes that referral to the appropriate officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Accordingly, the veteran's claim for TDIU is not well 
grounded.

V.  Conclusion

The Board notes the veteran's attorney's arguments in May and 
July 1999 statements, and in the veteran's May 1999 
substantive appeal.  Most of these arguments concern the duty 
to assist, found in 38 U.S.C.A. § 5107(a) and 38 C.F.R. 
§§ 3.102 and 3.159, such as having the veteran examined by a 
specialist, obtaining an independent medical opinion, 
requesting etiology opinions, and affording the veteran the 
benefit of the doubt.  38 C.F.R. § 3.159, being somewhat more 
explanatory than 38 U.S.C.A. § 5107(a), provides that 
although it is the responsibility of any person filing a 
claim for a benefit administered by VA to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded, the Department of Veterans 
Affairs shall assist a claimant in developing the facts 
pertinent to his or her claim.  This requirement to provide 
assistance shall not be construed as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence.  Accordingly, absent a well grounded claim there is 
no duty to assist.  The United States Court of Appeals for 
the Federal Circuit, in the case of Epps, supra, held that 
only a person who has submitted a well grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of 38 U.S.C.A. § 5107(a).  See 
Epps, 126 F.3d, at 1468-69.  As indicated above, the United 
States Supreme Court decided not to hear this case; hence, it 
is now the law of the land.

Thus, all of the attorney's arguments concerning the duty to 
assist with regard to the veteran's direct and secondary 
service connection claims are without merit, as the veteran 
has failed to submit well grounded claims.

In addition, 38 C.F.R. § 3.328 provides that, when warranted 
by the medical complexity or controversy involved in a 
pending claim, an advisory medical opinion may be obtained 
from one or more medical experts who are not employees of 
VA..  Approval shall be granted only upon a determination by 
the Compensation and Pension Service that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  A determination that an 
independent medical opinion is not warranted may be contested 
only as part of an appeal on the merits of the decision 
rendered on the primary issue by the agency of original 
jurisdiction.

The Board finds that none of the medical issues presented in 
the veteran's current claims involve medical evidence 
indicating that the issues are either complex or 
controversial, i.e., that the issues under consideration pose 
a medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to justify solicitation of an independent medical opinion.  
The Board notes that no medical evidence has been submitted 
in support of any contention that the VA examinations were 
inadequate.  As noted in Cohen v. Brown, 10 Vet. App. 128 
(1997), health professionals are experts and are presumed to 
know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  
Cohen, at 140.  The Board also notes no evidence has been 
submitted which indicates that either the veteran or his 
attorney have the necessary medical qualifications to render 
medical opinions.  See Jones, Espiritu, Heuer, Grottveit, 
LeShore, supra.  Also significantly, no medical evidence has 
been introduced which disagrees with the examination 
findings.  As the veteran was provided VA examinations prior 
to a finding that his direct and secondary service connection 
claims were not well grounded, there is no duty on the part 
of VA to provide another examination.  See Brewer v. West, 11 
Vet. App. 228, 235 (1998).

38 C.F.R. § 3.327(a) provides that reexaminations, including 
periods of hospital observation, will be requested whenever 
VA determines there is a need to verify either the continued 
existence or the current severity of a disability.  However, 
in the absence of assertions or evidence that the disability 
has undergone an increase in severity since the time of the 
last examination, the passage of time since and otherwise 
adequate examination would not necessitate a new examination.  
See VAOPGCPREC 11-95; 60 Fed. Reg. 43, 186 (1995); Voerth v. 
West, 13 Vet. App. 117, 123 (1999).  The Fed. Cir., in Glover 
v. West, F. 3d 1328, 1333 (1999), held that, as to whether 
§ 3.327(a) mandated a reexamination in all cases in which a 
veteran attempts to reopen a claim for increased ratings for 
service-connected disabilities:

We agree with the [United States Court of 
Appeals for Veterans Claims] 
interpretation of § 3.327(a), that the 
veteran must come forward with at least 
some evidence that there has in fact been 
a material change in his or her 
disability when that veteran seeks a 
rating increase.  A bald, unsubstantiated 
claim for an increase in disability 
rating is not evidence of a material 
change in that disability, and is 
insufficient to trigger the agency's 
responsibility to request a 
reexamination.  (emphasis in original).

Glover, 185 F.3d at 1333.  The same is true with allegations 
of periods of exacerbations, or active and inactive periods 
of a disease.  A veteran's earning capacity must be impaired 
during those periods to warrant examinations during those 
periods.  See 38 C.F.R. § 4.1; Id.


ORDER

Service connection for an eye condition is denied.

Service connection for residuals of cold trauma, to include 
peripheral neuropathy, skin cancer, arthritis, loss of 
feeling, a foot condition, nerve damage, a fungal infection, 
a heart condition, circulatory problems, and respiratory 
problems, is denied.

Service connection for a left knee condition, secondary to 
service-connected right knee disability, is denied.

Service connection for a right hip condition, secondary to 
service-connected right knee disability, is denied.

Service connection for a left hip condition, secondary to 
service-connected right knee disability, is denied.

Service connection for a right leg condition, secondary to 
service-connected right knee disability, is denied.

Service connection for a left leg condition, secondary to 
service-connected right knee disability, is denied.

Service connection for degenerative joint disease, cervical 
spine (claimed as a back condition), secondary to service-
connected right knee disability, is denied.

An increased rating for osteoarthritis, right knee, with 
history of internal derangement, currently rated as 10 
percent disabling, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

